DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites the limitations “receiving an indication of the task executing”, “determining a task type”, “determining one or more factors associated with the task type”, “receiving an indication of the task completing”, “predicting the execution time for the task”,  and “storing the execution time.”  These recited steps, under the broadest reasonable interpretation, cover performance of the steps in the human mind.  For example, “receiving an indication…”, “determining a task type…”, “determining one or more factors…”, and “receiving an indication…” in the context of the claim encompasses a user making a manual access.  It is nothing more than information gathering.  Similarly, “predicting the execution time…” in the context of the claim encompasses nothing more than making a mental calculation of the execution time based on the received data and “storing the execution time…” amounts to nothing more than holding on to that calculated result for future consideration.  While the claim does specify that the method is “performed in a computing system” in the carrying out of each step, the examiner would note that the use of a computer to carry out the retrieval and calculation steps amounts to nothing more than the use of a generic computing device to carry out a mental process that could be performed by a person, mentally or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The device performing these steps is recited at a high-level of generality (i.e., as generic computer components performing the generic computer functions) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 2-9 are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are dependent on Claim 1, but do not add any feature or subject matter that would solve the non-statutory deficiencies of Claim 1.  For instance, Claims 2-12 recite either further clarifications (as in claim 2’s listing of factors) or further mental steps (such as claim 6’s determination of resource lock schedules) which fail to make the claims any less abstract and thus are not additional to the abstract idea.  Claims 2-9 do not add any steps or elements, when considered both individually and as a combination, that would convert claim 1 into patent-eligible subject matter.
Claims 10-16 are system claims with similar limitations to claim 1 and its dependents, citing only additional generic computer components performing the generic computer functions (“a memory”, “a processor”).  Thus, they are rejected for the same reasons.
Claims 17-20 are computer-readable medium claims with the same limitations as claim 1 and its dependents, again only adding generic computer components performing the generic computer functions (“non-transitory computer-readable medium, comprising computer-executable instructions that, when executed by one or more processors…”).  Thus, it is again rejected for the same reasons.
Claims 1-20 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196